Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        06-SEP-2022
                                                        01:50 PM
                          SCWC-XX-XXXXXXX               Dkt. 5 ODAC
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

       THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
                   AS TRUSTEE, (CWABS 2006-ABC1),
                   Respondent/Plaintiff-Appellee,
                                vs.
               DALE ALLEN WARD; MELANIE RENEE WARD,
                Petitioners/Defendants-Appellants,
                                and
    UNITED STATES OF AMERICA; DEPARTMENT OF TAXATION, STATE OF
      HAWAIʻI; SUSAN JILL HOOVER; ISLAND PROPERTY INVESTMENTS;
    DESCHUTES RIVER PROPERTIES; PIILANI HOMEOWNERS ASSOCIATION;
     MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS
    NOMINEE FOR ENCORE CREDIT CORP., A CALIFORNIA CORPORATION,
                  Respondents/Defendants-Appellees.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; Civil No. 2CC161000209(3))
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioners/Defendants-Appellants Dale Allen Ward and
 Melanie Renee Ward’s Application for Writ of Certiorari, filed
 on August 1, 2022, is hereby rejected.
           DATED: Honolulu, Hawaiʻi, September 6, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd. W. Eddins